Exhibit 10.2

AGREEMENT AND GENERAL RELEASE

This Agreement and General Release (the “Agreement”) is made and entered into by
and between Robert Main, his heirs, executors, administrators and assigns
(collectively “Main”), and 1-800 CONTACTS, INC. (“1-800 CONTACTS”).

RECITALS

a.             The parties have decided to end Main’s employment with 1-800
CONTACTS, effective November 30, 2006, on the terms and conditions described in
this Agreement;

b.             Main and 1-800 CONTACTS desire to settle fully and finally all
differences between them, if any, including but not limited to, any differences
in any way related to or arising out of Main’s employment with 1-800 CONTACTS or
the termination of his employment; and

c.             Main has agreed to certain obligations in exchange for
consideration provided under this Agreement.

COVENANTS

In consideration of the mutual promises in this Agreement, it is agreed as
follows:

1.               Severance Payments.  After 10 days following his execution of
this Agreement, Main will begin receiving as severance the equivalent of one
year’s salary of $210,000.00, less applicable withholding.  Severance payments
will be made over a 12 month period corresponding to the intervals of 1-800
CONTACTS’ regular payroll.

2.               Bonus.  On or about March 2007, Main will receive a bonus
payment that will be calculated and paid in accordance with an assessment of
Main’s 2006 performance and 1-800 CONTACTS’ 2006 performance.  The bonus amount
otherwise payable shall be prorated by 11/12 (representing 11 months worked in
2006).

3.               Health Benefits.  For a period of twelve months following
termination of Main’s employment, 1-800 CONTACTS shall pay the regular employer
and employee portion of Main’s health insurance premium assuming he elects
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
(COBRA) and remains eligible under it and does not become covered under a new
employer’s health plan.

4.               Relocation expenses.  1-800 CONTACTS will reimburse Main up to
a maximum of $50,000.00 for reasonable, actual, and properly documented
relocation expenses, provided that if he moves as a result of new employment, he
makes reasonable efforts to have his new employer pay for his relocation
expenses, in which event 1-800 CONTACTS will reimburse him for relocation
expenses not otherwise covered by the new employer, if any.

1


--------------------------------------------------------------------------------




5.               Transitional Cooperation.  For a period of twelve months
following his execution of this Agreement, Main agrees to assist and cooperate
in the transition and reassignment of his former duties and responsibilities to
others.  Main will make himself available upon request to answer questions and
provide information and guidance in this transitional process.  During this
period and thereafter, Main will also make himself available and cooperate in
any legal proceeding that may relate to his duties or employment at 1-800
CONTACTS and to testify if requested by 1-800 CONTACTS.

6.               Non-Disparagement/Non-Interference.  Main agrees that he will
not make any disparaging remarks about 1-800 CONTACTS or its employees to any
persons whatsoever, and that he will refrain from casting any aspersions as to
the quality of their work, products, services, competence, ethics or
management.  Main further agrees not to directly or indirectly interfere or
undermine 1-800 CONTACTS’ reputation or relationships with 1-800 CONTACTS’
employees, contractors, vendors, customers or prospects or to discourage anyone
from doing business or affiliating with 1-800 CONTACTS.

7.               Restricted Shares.  Main understands and agrees that other than
the 3,000 shares of 1-800 CONTACTS’ restricted stock that previously vested, he
has no right, entitlement or interest in any stock or other form of ownership in
1-800 CONTACTS now or in the future, and that any existing or potential rights
that he has or may have under the Restricted Stock Agreement dated March 27,
2006 are superseded and canceled by this Agreement and are null and void.

8.               Expenses.  Main agrees to submit his final expense claim to
1-800 CONTACTS within five (5) days of executing this Agreement.

9.               General Release.  As a material inducement to 1-800 CONTACTS to
enter into this Agreement, Main, on behalf of his heirs, executors,
administrators and assigns, irrevocably and unconditionally releases, acquits
and forever discharges 1-800 CONTACTS, its officers, directors, owners,
partners, agents, predecessors, successors, affiliates, subsidiaries, parent
companies, insurers and current and former employees from any and all charges,
complaints, claims, liabilities and obligations of any nature whatsoever,
including but not limited to, rights or claims arising out of contract, express
or implied, any covenant of good faith and fair dealing, any tort, Title VII of
the Civil Rights Act of 1964, as amended, the 1991 Civil Rights Act, the
Americans With Disabilities Act, the Fair Labor Standards Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act of 1974, or any
other federal, state or other governmental statute, regulation or ordinance, any
rights or claims for wages, vacation, overtime, commissions, bonuses, stock,
stock options, entitlements or benefits, which Main now has, or claims to have,
or which he at any time hereinafter may have or claim to have, whether known or
unknown as of the date that this Agreement is fully executed.

10.         Waiver of Unknown Claims.  Main expressly waives the benefits of any
rule or law that provides, in sum or substance, that a release does not extend
to claims which the party does not know or suspect to exist in his favor at the
time of executing the release, which if known by

2


--------------------------------------------------------------------------------




him, would have materially affected his settlement with the other party.  Main
expressly waives and releases all such claims.

11.         Release of Age Discrimination Claims.  Main understands that he is
releasing any and all claims or causes of action he has or may have under state
and federal law concerning age discrimination, including but not limited to, the
Age Discrimination in Employment Act of 1967, 29 U.S.C. Section 621 et seq.  He
further acknowledges that he has been advised that this release does not apply
to any age-based claims arising after the date of this Agreement and that he
should seek the advice of his own independent attorney.  He further acknowledges
that he has been given 21 days in which to review and consider this release
before entering into it, that if he executes it sooner than this time, he does
so voluntarily, and that he has 7 days after signing it to revoke this Agreement
by giving written notice to 1-800 CONTACTS.

12.         Return of Company Property.  On or before the date he signs this
Agreement, Main shall deliver to 1-800 CONTACTS any and all of 1-800 CONTACTS’
documents, computer information and other property and all property in his
possession purchased with 1-800 CONTACTS funds.  By signing below, Main warrants
that he will not retain any 1-800 CONTACTS property or documents (or copies or
other reproductions or duplications thereof), either for his own use or the use
of any third parties, and that he has not provided to any third parties any of
1-800 CONTACTS property, documents or reproductions thereof.  Notwithstanding
the foregoing, Main shall be allowed to keep his 1-800 CONTACTS’ issued laptop
and Blackberry.  However, Main must first submit the laptop and Blackberry to
1-800 CONTACTS to allow 1-800 CONTACTS to replace and/or scrub the laptop’s hard
drive and replace the Blackberry Sim card prior to allowing Main to keep these
items.

13.         Agreement Confidential.  Main represents that he will keep the
terms, amount and fact of this Agreement confidential.  Specifically, Main
agrees that he will not disclose the existence of this Agreement or any of its
terms to anyone, except to his legal counsel or immediate family members and
unless required by law or as may be necessary for preparation of his income tax
returns.

14.         No Additional Compensation Owed.  Main acknowledges and agrees that
the severance payments and other compensation provided under this Agreement
constitute separate consideration to which Main is not otherwise entitled absent
this Agreement.  Main further acknowledges and agrees that except as expressly
contained in this Agreement, 1-800 CONTACTS does not owe Main any additional
compensation, payments or benefits of any kind.

15.         Proprietary Information, Confidentiality, Non-Solicitation,
Non-Competition and other Post-Employment Obligations.  Main acknowledges and
agrees that all of the post-employment provisions of the Employment Agreement
between Main and 1-800 CONTACTS dated March 28, 2006 continue to apply in full
force and effect and that he will continue to abide by them according to their
terms.

3


--------------------------------------------------------------------------------




16.         Injunctive Relief and Damages.  In the event it becomes necessary
for 1-800 CONTACTS to enforce this Agreement, Main agrees that it may obtain an
injunction barring him from further activity in violation of this Agreement.  He
also agrees that in addition to injunctive relief, 1-800 CONTACTS may recover
all damages, lost profits, forfeiture of the compensation paid under the terms
of this Agreement, costs, expenses and attorney’s fees incurred as a result of
his violation of this Agreement.

17.         Severability and Enforcement To Agreement’s Fullest Extent.  Main
agrees that if a court were to determine that this Agreement or any provision or
part of it would be enforceable only if modified, such a determination would not
affect the remainder of the Agreement which would continue to be binding.
Likewise, any modification that a court deemed necessary to make an offending
provision enforceable would be treated as binding on the parties and as if it
had been originally set forth in this Agreement.  The parties authorize the
court to modify any such unenforceable provision whether by rewriting it,
deleting any or all of it, adding additional language, or making such other
modifications as the court deems warranted to carry out the intent of the
parties as reflected in this Agreement to the maximum extent permitted by law.

18.         No Admission of Liability.  This Agreement shall not in any way be
construed as an admission by 1-800 CONTACTS that it has acted wrongfully with
respect to Main or any other person, and 1-800 CONTACTS specifically disclaims
any liability to or wrongful acts against Main or any other person, on the part
of itself, its employees or its agents.

19.         Utah Agreement.  This Agreement shall be subject to and governed by
the laws of the State of Utah.  The parties agree that any dispute, claim or
controversy arising out of or relating to the interpretation, validity or
enforcement of this Agreement shall be brought in a court of competent
jurisdiction in Salt Lake City.  In the event of any litigation arising under
this Agreement, the parties agree that the prevailing party shall be entitled to
reasonable attorneys’ fees and costs.

20.         Entire Agreement.  The terms and conditions contained herein
constitute the entire agreement between the parties and supersede all previous
communications, either oral or written, between the parties with respect to the
subject matter of this Agreement, and no agreement or understanding varying or
extending the terms of this Agreement shall be binding upon either party unless
in writing signed by or on behalf of such party.

4


--------------------------------------------------------------------------------




21.         Main represents and acknowledges that he has read the foregoing
Agreement, fully understands its content and effect, and without duress or
coercion, knowingly and voluntarily agrees to its terms.

 

 

 

 

Date

 

 

Robert Main

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1-800 CONTACTS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

Date

 

 

 

 

 

 

 

Its

 

 

 

5


--------------------------------------------------------------------------------